DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1-11, 13-15 and 21-24 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein a package core comprising glass with one or more conductive vias extending from a first side of the core to a second side of the core, opposite the first side; a first inductor structure over the first side of the package core and a second inductor structure over the second side of the package core, wherein each of the first and second inductor structures comprise: a conductive trace over the package core; a dielectric over the conductive trace, wherein the dielectric has a convex curved surface that spans at least a width of the conductive trace; and a magnetic cladding comprising a stack of films over the convex curved surface of the dielectric and at least partially surrounding the conductive trace, wherein a thickness of the dielectric between the magnetic cladding and the conductive trace varies from a center to an outer edge of the inductor structure as a function of the convex curved surface; and a top-level conductive structure over at least one of the first or second inductor structures; where the top-level conductive structure is to interconnect the conductive trace with an IC die as claimed in combination with the remaining limitations of independent claim 1.
Regarding claim 13, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein a package core comprising glass with one or more conductive vias extending from a first side of the core to a second side of the core, opposite the first side; an IC die over the first side of the package core; a first inductor over the first side of the package core and a second inductor over the second side of the package core, wherein each of the first and second inductors comprise the dielectric comprising a curved surface opposite the package core; a conductive trace over the package core; a dielectric over the conductive trace, wherein the dielectric has a convex curved surface that spans a width of the conductive trace; and a magnetic core cladding comprising a stack of films over the convex curved surface of the dielectric and at least partially surrounding the conductive trace, wherein a thickness of the dielectric between the magnetic cladding and the conductive trace varies from a center to an outer edge of the inductor as a function of the convex curved surface; and wherein the IC die is coupled to at least one of the conductive traces through a top-level conductive structure between the IC die and the first inductor as claimed in combination with the remaining limitations of independent claim 13.
Claims 2-11, 14-15 and 16-20 are allowed because each claim is directly or indirectly dependent of independent claims 1 or 13.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837